                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS
______________________________________________________________________________

IN RE: Just For Men® Mass Tort Litigation

                                          Case No. 3:16-cv-00638-DRH
                                          Master Docket – In Re: Just For
                                          Men® Mass Tort Litigation
______________________________________________________________________________

This Document Relates to:
       ALL Just for Men® Cases


                           FIRST AMENDED
           STIPULATED PROTECTIVE ORDER OF CONFIDENTIALITY


      Pursuant to Rule 26 of the Federal Rules of Civil Procedure, the Court enters

the following Protective Order, which shall govern the designation and use of

Confidential Information (as defined herein) that may be produced or otherwise

disclosed during the course of this litigation by or on behalf of any party or non-

party. IT IS HEREBY ORDERED:

      1.    Purpose.    The preparation for trial of this action may require the

discovery of certain documents and testimony that a defendant reasonably and in

good faith believes should be subject to a protective order under Rule 26 of the

Federal Rules of Civil Procedure or other state or federal law, including but not

limited to trade secrets, research, design, development, financial, technical,

marketing, planning, personal, proprietary, or commercial information.       Such

1
materials may include (a) documents containing product formulations for the

products manufactured, distributed, and/or sold by Defendants that are the

subject of this action; (b) documents and information made confidential pursuant

to statute, law, or regulation of any jurisdiction; (c) all other documents and

information     that      contain      trade     secrets,   research,   design,     development,

financial, technical, marketing, planning, personal, proprietary, or commercial

information      and      that   a     defendant     marks    as   “confidential”    or   “highly

confidential/outside attorneys’ eyes only”; and (d) all material, data, and

information obtained, derived, or generated from such materials.                           Such

documents, testimony, and information are referred to below as “Confidential

Information.”

      2.      Designation by Producing Defendant.


                (a)      For purposes of this Order, the term “document” means all

       written, recorded, or graphic material as described and defined in the

       Federal Rules of Evidence and Federal Rules of Civil Procedure and shall

       include        electronically    stored     information.     A   defendant     producing

       documents or serving written discovery responses that such defendant

       determines in good faith, after appropriate review by an attorney or by a

       person working under the supervision of an attorney, contain Confidential

       Information, shall designate such documents by placing a stamp or

       marking on the documents stating the following: CONFIDENTIAL [or
2
    HIGHLY CONFIDENTIAL/ATTORNEYS’ EYES ONLY].                  Such markings

    will not obscure, alter, or interfere with the legibility of the original

    document.    Documents so marked are referred to in this Order as

    “Protected Documents.”

          (b)   A defendant may designate as “CONFIDENTIAL” those

    documents and materials that constitute formulas, formulations, designs,

    technical or non-technical data, devices, methods, techniques, drawings,

    processes, research, development, manufacturing, financial data, pricing,

    or proprietary commercial or business information that (i) are sufficiently

    secret to derive economic value or economic advantage, actual or potential,

    from not being generally known to other persons who can obtain

    economic value from their disclosure or use, and (ii) are not generally

    known and would not normally be disclosed to third parties (or, if

    disclosed, would require such third parties to maintain the information on

    a confidential basis), and are the subject of efforts that are reasonable

    under the circumstances to maintain their secrecy or confidentiality.     A

    defendant may also designate a document containing personal information

    as “CONFIDENTIAL.”

          (c)   A      defendant      may      designate       as    “HIGHLY

    CONFIDENTIAL/ATTORNEYS’          EYES     ONLY”    those    materials   that

    otherwise qualify as “CONFIDENTIAL,” and, in addition, are of such a
3
    sensitive, secret, or proprietary nature that the designating defendant

    believes reasonably and in good faith that disclosure of the materials to

    persons other than those identified in paragraph 5(g) of this Order would

    create a material risk of serious injury to the designating defendant’s

    commercial or business interests.

          (d)     Portions of interrogatory answers, responses to requests for

    admissions, deposition transcripts and exhibits, pleadings, motions,

    affidavits, and briefs that quote, summarize, or contain Confidential

    Information shall be Protected Documents, but, to the extent feasible, shall

    be prepared in such a manner that the Confidential Information is bound

    separately from that not entitled to protection; these portions that quote,

    summarize, or contain materials entitled to protection will remain

    Protected Documents regardless of labeling.

          (e)     Confidential Information disclosed by a third party shall be

    covered by this Order if a party notifies all other parties within thirty (30)

    days of receipt of such information that the information or portions thereof

    constitute or contain Confidential Information. Until the expiration of thirty

    (30) days following receipt of such information, the information disclosed

    by any such third party shall be treated as Confidential Information under

    this Order.

          (f)     This order is not intended to provide protection to documents

4
       produced in discovery beyond that which is allowed pursuant to FRCP

       26(c)(1)(G) nor does this order confer a blanket protective order for all

       documents produced.

      3.     Depositions.    Protected Documents may be used or marked as

exhibits in depositions but shall remain subject to this Order.         If deposition

testimony discloses Confidential Information, counsel for the deponent or any

party shall inform the deposing counsel of the confidentiality of any such testimony

not later than twenty (20) days after receiving a copy of the deposition transcript or

by making the confidential designation as to the specific testimony in question on

the record at the deposition to be separately marked by the court reporter. Until

expiration of the 20-day period, the entire deposition will be treated as a Protected

Document under this Order.          If no party or deponent timely designates

Confidential Information in a deposition, then none of the transcript or its exhibits

shall be treated as confidential or highly confidential. If a designation is made, all

such testimony, each deposition transcript, recording, or portion thereof, and each

exhibit that is so designated, shall be treated as Confidential Information unless

otherwise agreed to by the parties or directed by order of the Court.

      4.     Non-Disclosure of Confidential Information.




5
          (a)    With the exception of persons and entities identified as

    “Qualified Persons” in Paragraphs 5(g) and 5(h), Confidential Information

    shall not be disclosed in any way to anyone for any purpose other than as

    required for the preparation and trial of the above-captioned matter. Access

    to and disclosure of Confidential Information shall be limited to those

    persons designated as Qualified Persons below. All Qualified Persons given

    access to Confidential Information shall keep all such information

    confidential from all other persons except as specifically provided in this

    Order.

          (b)    To avoid security risks currently inherent in certain current

    technologies and to facilitate compliance with the terms of this Order,

    including, without limitation, the provisions of paragraphs 7(c), 9, and

    10, and unless the party whose confidential information is at issue

    agrees otherwise in writing, and except as set forth immediately below with

    respect to limited electronic mail communications, all Qualified Persons

    with access to Confidential Information (other than the persons and entities

    identified as Qualified Persons in paragraphs 5(g) and 5(h)) shall be and are

    prohibited from storing any Confidential Information in any online or

    web-based storage location, when such storage location is managed or

    maintained by any third-party service provider, including any provider of
6
       so-called “cloud computing” services, other than a reputable litigation

       support service provider with a secure document hosting facility that

       uses encrypted web-enabled software that allows for secure and protected

       sharing and collaboration concerning said documents amongst only

       authorized counsel and that does not employ so-called “cloud computing”

       services. Notwithstanding the foregoing provision, a Qualified Person, as

       defined in the following paragraph, shall not be prohibited from

       transmitting to any other Qualified Person a reasonably limited number

       of files containing Confidential Information through electronic mail, as

       attachments to an electronic mail in the form of PDF files, as long as the

       person transmitting the files takes reasonable steps to protect the

       confidentiality of the files.

       5.     Qualified Persons. Confidential Information may be disclosed only to

the following persons (hereinafter referred to as “Qualified Persons”):

              (a)     Plaintiffs and Defendants (unless designated “attorneys eyes

       only” or “outside attorneys’ eyes only” per paragraphs 5(g) below) and their

       attorneys in the above-captioned matter.       Persons encompassed by the

       preceding sentence include the attorneys’ employees (including outside copy

       services, organizations involved in organizing, filing, coding, converting,

       storing, or retrieving data or designing programs for handling data

       connected with this action, including the performance of such duties in

7
    relation to a computerized litigation support system, and stenographers);

           (b)    Experts retained or consulted by a party for the purpose of

    obtaining such expert’s advice or opinion regarding any issue in this

    litigation, but only to the extent necessary for the expert to provide such

    advice or opinion, except that disclosure shall not be made to any expert if

    counsel for the party retaining that expert has actual knowledge that the

    expert has been found to have violated the terms of a protective order in any

    litigation or legal proceeding;

           (c)    A deponent or a witness at deposition, trial or hearing, other

    than those who are otherwise covered by paragraph 5(d), provided there is a

    reasonable basis to believe that the witness will give relevant testimony

    regarding the Confidential Information or that disclosure is necessary to

    prepare the witness for the testimony.        If a party wishes to show

    Confidential Information to such a deponent or witness before or during

    a deposition, hearing, or trial, the deponent or witness must be informed

    of this Protective Order and either sign a copy of the Non-Disclosure

    Agreement attached hereto as Exhibit “A” or consent under oath to abide

    by its provisions. This provision does not preclude the producing party

    from objecting to or moving to preclude disclosure to any deponent or

    witness, or to seek amendment of this provision in the future, if it

    believes it has a good faith basis for such objection or motion;

8
           (d)     A person identified in the document as a subject of the

    communication, or having authored or previously received the document;

           (e)     Any person mutually agreed upon among the parties;

           (f)     The Court or any Court personnel, including any court

    reporters;

           (g)     Any    insurance     company       (including          its     employees,

    representatives,     claims   administrators,    and    affiliates)     with       potential

    obligations to any party, for purposes of evaluating potential liability or

    insurance coverage in connection with this action, or in any future litigation

    related to insurance coverage for this action, as well as any attorneys,

    experts, or consultants retained by any insurance company in connection

    with evaluating potential liability or insurance coverage for this action, or in

    any future litigation related to insurance coverage for this action; and

           (h)     The reinsurers, retrocessionaries, reinsurance intermediaries,

    accountants, and outside or inside auditors of any insurance company

    identified in paragraph 5(g), as well as any governmental, regulatory, or

    administrative agency who may seek review of Confidential Information or

    Protected Documents from any insurance company.

           (i)     Notwithstanding     any   other    provisions      in        this     Order,

    Confidential     Information      that   has     been       designated             HIGHLY

    CONFIDENTIAL/ATTORNEYS’ EYES ONLY may be disclosed only to –

9
                (1)      Outside counsel for the parties to this action, and their

             employees, who are actively engaged in the conduct of this

             lawsuit;

                (2)      A witness at any deposition in this action who is an

             employee of the producing party or who authored or was

             copied on the document;

                (3)      The Court and any employee thereof;


                (4)      Experts retained or consulted by a party for the purpose

             of obtaining such expert’s advice or opinion regarding any issue in

             this litigation, but only to the extent necessary for the expert

             to provide such advice or opinion, except that disclosure shall not

             be made to any expert if: (a) the expert is a current employee of a

             Competitor of Defendants, as that term is defined in Paragraph 6

             below; or (b) counsel for the party retaining that expert has actual

             knowledge that the expert has been found to have violated the

             terms of a protective order in any litigation or legal proceeding;

             and


                (5)      The persons and entities identified in paragraphs 5(g)

             and 5(h).

     6.   Non-Disclosure to Competitors.         Notwithstanding the foregoing,


10
without express written consent, in no event shall any disclosure of Confidential

Information be made to any competitor of a Defendant producing party or to any

person who, upon reasonable and good faith inquiry, could be determined to be a

current employee of or consultant doing research for a competitor of a Defendant

producing party irrespective of whether such competitor or person is retained as an

expert in this action. “Competitor” shall mean any business entity engaged in the

research, development, manufacturing, or distribution of any product used to dye

or color hair or facial hair.

       7.     Qualified Persons Bound by Order.

              (a)    Before being given access to any Confidential Information, each

       Qualified Person, other than the Court, the employees and staff of the

       Court, counsel of record and the direct employees of counsel of record,

       the persons and entities identified in paragraphs 5(g) and 5(h), and

       witnesses who are shown Confidential Information at a deposition, trial

       or hearing as set forth in paragraph 5(d), shall be advised of the terms of

       this Order, shall be given a copy of this Order, shall agree in writing to be

       bound by the terms of this Order by signing a copy of the Non-Disclosure

       Agreement attached hereto as Exhibit “A,” and shall consent to the

       exercise of personal jurisdiction by this Court in any proceeding(s) to

       determine if the signatory violated this Order. Counsel for each party shall

       maintain a list of all Qualified Persons to whom they or their client(s) have

11
     provided any Confidential Information, which list shall be available for

     inspection by the Court.

           (b)   The witness who is a Qualified Person pursuant to paragraph

     5(d) but who has not signed a copy of the Non-Disclosure Agreement

     attached hereto as Exhibit “A” may be shown Confidential Information

     before or during his or her testimony, but shall not be given a copy of the

     documents containing such Confidential Information to keep. The witness

     will review his or her transcribed testimony containing the Confidential

     Information for purposes of completing the errata sheet within thirty (30)

     days of receiving a copy of the deposition transcript from the court reporter

     but may not keep any portion of the transcript that discusses the

     Confidential Information. Once the witness has completed the errata sheet,

     he or she must return to the court reporter the portions of the transcript

     containing the Confidential Information, as well as any exhibits to that

     portion of the transcript. Any documents used at the deposition that contain

     Confidential Information (including marked exhibits) shall not be kept or

     maintained by the witness or his or her counsel except that Qualified

     Persons described in paragraph 5(b) may retain their depositions and

     exhibits until the completion of the Qualified Person’s consultation or

     representation in this case, at which time he or she shall follow the

     procedures set forth in paragraph 7(c) below.

12
              (c)   Any Confidential Information distributed or disclosed to a

      Qualified Person who is a signatory of Exhibit “A” shall be returned to the

      party’s counsel who provided it to the Qualified Person or, with the consent

      of the party producing the Confidential Information, destroyed at the

      completion of the Qualified Person’s consultation or representation in this

      case.    Upon the request of the producing party or the Court, each such

      Qualified Person shall execute an affidavit stating that all such documents

      and copies thereof have been returned or destroyed as required. The

      requirements of this paragraph shall not apply to the persons and entities

      identified in paragraphs 5(g) and 5(h), who may retain Confidential

      Information pursuant to their document retention policies.

              (d)   The Court shall retain jurisdiction over any person or

      organization authorized, as set forth above, to receive Confidential

      Information as necessary to enforce the provisions of this Order.

      8.      Challenges to Confidentiality Designation.    Nothing in this Order

shall constitute a waiver of any party’s right to object to the designation or non-

designation of a particular document, deposition transcript or discovery response

as a Protected Document.      A party can bring a challenge to any designated

document, deposition transcript or discovery response at any time.        If a party

contends that any material has been erroneously or improperly designated or not

designated as Confidential Information, the document at issue shall be treated as

13
confidential until (i) the parties reach a written agreement or (ii) this Court issues

an order stating that the material is not confidential and shall not be given

confidential treatment.

        If a party in good faith wishes to challenge a disclosing party’s designation

 of information or documents as confidential, or if a party in good faith desires to

 provide Confidential Information to a Competitor, the party shall:

             (a)    Notify the party that designated the information as Confidential

      in writing (including via email) reasonably identifying the information (if

      Protected Documents by identifying the production number of the documents

      at issue);

             (b)    The parties shall meet and confer in an effort to reach

       agreement regarding the information at issue;

             (c)    If, within fourteen (14) days of the objecting party’s notification

       to the designating party, the parties cannot reach agreement on whether

       some or all of the information should remain designated as confidential, the

       party challenging the designation may move the Court for an order stating

       that the information designated as “Confidential” is not “Confidential

       Information” within the meaning of this Order and is not entitled to the

       protections of this Order. If the objecting party does not file such a motion

       within thirty (30) days after expiration of the 14-day period for negotiation

       and the designating party has not agreed to extend the time for filing such a

14
     motion, the information designated as “Confidential” shall be treated as

     “Confidential Information” within the meaning of this Order, without waiver

     by the objecting party to renew its objection in good faith and without

     unreasonable delay at a future date, following the procedure set forth above.

     With respect to any motions relating to the confidentiality of documents or

     related information, the burden of justifying the designation shall lie with the

     designating party. All parties retain the right to appeal the decision of the

     Court.

     9.    Authorized and Unauthorized Uses of Confidential Information.

           (a)    Other than as set forth in paragraphs 5(g) and 5(h),

     Confidential Information shall not be used for any business, competitive or

     other non-litigation purpose without the express written consent of counsel

     for the designating party, or by order of the Court.           Nothing in this

     Protective Order shall limit any producing party’s use of its own documents

     or shall prevent any producing party from disclosing its own Confidential

     Information to any person.          Such disclosures shall not affect any

     confidential designation made pursuant to the terms of this Protective

     Order so long as the disclosure is made in a manner that is reasonably

     calculated to maintain the confidentiality of the information. In the event of

     future litigation related to insurance coverage for this action, any person or

     entity identified in paragraphs 5(g) and 5(h) will not distribute, transmit, or

15
     otherwise divulge any Confidential Information or Protected Documents

     from this action unless and until a protective order providing similar

     protection is requested in such litigation.

           (b)   Use of Confidential Information in Court. If it is not feasible to

     redact or exclude Confidential Information from a court filing, the parties

     will use the following procedure, absent further Court Order, for submitting

     to the Court papers consisting of, containing, or attaching Confidential

     Information: Confidential Information is not to be filed with the Court

     except when required in connection with motions or other matters pending

     before the Court.     The party seeking to file Confidential Information in

     support of a motion or other matter pending before the Court shall first

     notify the producing party of its intent to file Confidential Information and

     seek agreement to de-designate such information.           Absent a written

     agreement to the contrary by the designating party, any Confidential

     Information of any type filed in support of a motion or other matter pending

     before the Court shall be filed under seal by first filing a motion with the

     Court pursuant to the Local Rules and, upon an Order granting such

     motion and consistent with the Local Rules, filing such Confidential

     Information, together with the Order granting the motion to seal, in paper

     form in an envelope delivered to the clerk of the Court and marked with the

     title and caption of this action, the title of each document being filed, and a

16
         statement substantially in the following form: “Pursuant to the Order of the

         Court dated August 28, 2017, this envelope containing the above-entitled

         documents filed by [the name of the party] is not to be opened nor the

         contents thereof displayed or revealed, except by the Court, or in

         accordance with an Order of the Court.” Portions of the court filing not

         containing Confidential Information shall continue to be filed publicly with

         the Court, and, wherever feasible, a redacted version of the court filing

         excluding only Confidential Information shall be filed publicly with the

         Court. Except as specifically provided in this Order, court filings will be

         public.

               (c)    Security of Confidential Information.       Except as specifically

         provided in this Order, counsel shall keep all Confidential Information and

         Protected Documents produced to them within their exclusive possession

         and control, shall take all necessary and prudent measures to maintain the

         confidentiality of such materials and information, and shall not permit

         unauthorized dissemination of such materials to anyone.

         10.   Subpoena by Other Courts or Agencies.            If another court, third

party,    tribunal,   quasi-judicial   agency,   or   administrative   agency   requests,

subpoenas, or orders production of Protected Documents or Confidential

Information from a party that has obtained those materials under the terms of this

Order, the party shall promptly notify the producing party of the pendency of such

17
subpoena or other process and shall not produce the Protected Documents or

Confidential Information until at least twenty-one (21) days after such notice,

unless ordered otherwise by a court of competent jurisdiction.                   The

subpoenaed party will not oppose the producing party’s effort to intervene in

the proceeding, quash the subpoena, or take other reasonable action to seek

appropriate relief, with the cost of such opposition to the subpoena to be borne

by the producing party unless otherwise agreed to by the parties.

       11.   Disposition of Confidential Information. After the final conclusion

of this action (including without limitation any appeals and after the time for filing

all appellate proceedings has passed), each party shall return all Confidential

Information to counsel for the party that produced it or destroy it (at the option of

the producing party), or otherwise shall comply with an applicable order of the

Court. The return or destruction of Confidential Information under this paragraph

shall include, without limitation, all copies, and duplicates thereof. The parties

shall certify, within thirty (30) days of final conclusion of the litigation that all

Confidential Information required to be returned or destroyed has been so returned

or destroyed.   Unless otherwise ordered by the Court, counsel may retain: (a)

copies of pleadings or other papers that have been filed with the Court and that

contain Confidential Information; (b) their work product; and (c) official transcripts

and exhibits thereto.   The terms and provisions of this Order shall continue to

apply to any such materials retained by counsel.          The requirements of this

18
paragraph shall not apply to the persons and entities identified in paragraphs 5(g)

and 5(h), who may retain Confidential Information pursuant to their document

retention policies.

       12.    Order Survives Termination of Action. After the termination of this

action by entry of a final judgment or order of dismissal, the provisions of this

Order shall continue to be binding. This Order is, and shall be deemed to be,

enforceable as to the parties, their agents, and their attorneys. The terms of this

Order may be enforced by filing a motion in this Court.

       13.    Persons and Entities Bound by Order. This Order shall be binding

upon the parties, upon their attorneys, upon all signatories to Exhibit “A,” and

upon their successors, personal or legal representatives, subsidiaries, divisions,

employees, agents, and independent contractors.

       14.    No Waiver of Objections.       Neither this Order nor any of the

procedures described above affects or constitutes a waiver of any party’s right to

object to the relevancy, admissibility or discoverability of any information or

document or to seek an order that discovery or admissibility be had only subject to

appropriate limits or restrictions, as provided by the Missouri Rules of Civil

Procedure, the Missouri Rules of Evidence, the Local Rules of this Court, or other

applicable rules or law.

       15.    No Waiver of Privilege.

              (a)     This Order does not affect or constitute a waiver of any

19
     party’s right to withhold or redact information protected from disclosure

     by the attorney-client privilege, physician-patient privilege, work product

     doctrine, or other applicable privilege, protection, law, or regulation.

     Furthermore, in discovery in this lawsuit, the parties do not intend to

     disclose information subject to a claim of attorney-client privilege or

     attorney work product protection.            If, nevertheless, a party (the

     “Disclosing Party”) inadvertently discloses such privileged or work

     product    information    (“Inadvertently    Disclosed      Information”),   such

     disclosure shall not constitute or be deemed a waiver or forfeiture of any

     claim of attorney-client privilege or work product immunity that the

     Disclosing Party would otherwise be entitled to assert with respect to the

     Inadvertently Disclosed Information and its subject matter. Consistent

     with Federal Rule of Evidence 502(d), an inadvertent disclosure of a

     privileged or protected item does not constitute a waiver for the purposes

     of this action or other actions.

          (b)    If   a   Disclosing    Party   notifies   the    receiving   party   of

     Inadvertently Disclosed Information, or if the receiving party discovers

     such an apparent inadvertent disclosure, the receiving party shall return

     or destroy, within ten (10) days, all copies of such information and

     provide a certification of counsel that all such Inadvertently Disclosed

     Information has been returned or destroyed.                 From the moment a

20
        receiving party discovers or is notified of inadvertent production, the

        party shall not copy, distribute, or otherwise use in any manner the

        disputed documents or information, and shall so instruct all persons to

        whom the receiving party has disseminated a copy of the documents or

        information.

       16.     Inadvertent Production or Disclosure of Confidential Information.

In the event a party inadvertently produces Confidential Information without the

required legend, the producing party shall contact the receiving party within five

(5) days of the discovery of the inadvertent production, or as promptly as

reasonably possible thereafter, and inform the receiving party or parties in writing

of the inadvertent production and the specific material at issue. Such inadvertent

or unintentional disclosure shall not be deemed a waiver in whole or in part of the

producing party’s claim of confidentiality, either as to specific documents and

information disclosed or on the same or related subject matter. Upon receipt of

such notice, the receiving party or parties shall treat the material identified in the

notice as confidential unless (a) the parties agree to non-confidential treatment of

the subject material, or (b) the Court, on motion of any party, issues an order

addressing the appropriate treatment of the subject material. Each receiving party

shall further notify every person or organization that received copies of or access to

the material identified in the notice that such material contains Confidential

Information.

21
       17.   Modification Permitted.     Nothing in this Order shall prevent any

party or other person from seeking modification of this Order, or from objecting to

discovery that it believes to be otherwise improper.

       18.   Use of Confidential Information at Trial. Nothing in this Order shall

preclude a party from introducing into evidence at trial or hearing any Confidential

Information or Protected Document that is admissible under the Federal Rules of

Evidence, nor shall anything in this Order be construed as sealing evidence

introduced at trial or hearing. At trial or evidentiary hearings, the Court may take

such measures, if it should deem it appropriate, to protect the claimed confidential

document or information sought to be admitted.

       IT IS SO ORDERED.

                                                       Judge Herndon
                                                       2018.10.18
                                                       12:44:23 -05'00'
                                                   United States District Judge




22
                     UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS
                         EAST ST. LOUIS DIVISION
______________________________________________________________________________

IN RE: Just For Men Litigation

                                             Case No. 3:16-cv-00638-DRH
                                             Master Docket – In Re: Just For Men
                                             Litigation

______________________________________________________________________________

This Document Relates to:
      ALL Just for Men Cases

                      EXHIBIT A to PROTECTIVE ORDER


      I,                                       , hereby acknowledge that I have
read the Protective Order of Confidentiality (“Protective Order”) entered in this
action and I understand the terms thereof. I agree to be bound by such terms,
and agree not to disclose any confidential or highly confidential information to any
person other than as permitted by the Protective Order. I hereby consent to the
exercise of personal jurisdiction by the above Court in any proceeding(s) to
enforce the terms of the Protective Order.




Signature                                    Date




23
